Citation Nr: 0815403	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-10 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment received 
at Legacy Good Samaritan Hospital from January 26, 2005 to 
February 2, 2005. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse action by the Department of 
Veterans Affairs (VA) Medical Center in Portland, Oregon.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in May 2007; a transcript is 
of record. 


FINDINGS OF FACT

1.  The care received at Legacy Good Samaritan Hospital from 
January 26, 2005 to February 2, 2005, was for an emergency 
that a prudent layperson would reasonably expect that delay 
in seeking immediate medical attention for would be hazardous 
to life or health.   

2.  VA facilities were not feasibly available to provide the 
care received.

3.  The evidence does not show that the veteran could have 
safely been transferred to a VA facility prior to his 
discharge from Legacy Good Samaritan Hospital on February 2, 
2005.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with the treatment received by the 
veteran at a private facility on January 26, 2005 to February 
2, 2005 have been met.  38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. §§ 3.102, 17.53, 17.1000-17.1008 (2007).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The VCAA notice requirements apply to 
claims for reimbursement for unauthorized medical expenses.  
Hobbs v. Nicholson, 19 Vet. App. 511 (2005) (Remand Order of 
the Court finding that the Board erred by not discussing 
fully how VA had complied with the notice requirements in 
5103(a) in denying the claim for reimbursement of 
unauthorized expenses).   

Here, the AOJ provided the veteran with VCAA notice in a 
letter dated in March 2006.  That letter was deficient in 
several respects.  First, the AOJ did not explain what the 
evidence needed to show to establish entitlement to the 
benefits sought.  Second, the AOJ did not explain what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  Third, the 
notice was not provided prior to the initial adjudication of 
the claim.  Pelegrini, 18 Vet. App. at 120 (2004).    

For reasons explained more fully below, the Board finds that 
the evidence supports a full grant of benefits sought on 
appeal.  In light of the full grant of benefits sought, any 
lack of notice or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and development would be an unnecessary waste of VA 
time and resources.  The Board, therefore, will proceed with 
a decision on the merits despite these errors.



Legal Criteria 

The veteran is seeking reimbursement for medical expenses 
rendered at a non-VA facility.  A veteran may obtain 
reimbursement for such unauthorized expenses under either 38 
U.S.C.A. § 1725 (West 2002) or 38 U.S.C.A. § 1728 (West 
2002).  Reimbursement pursuant to 38 U.S.C.A. § 1728 
requires, among other things, either that the treatment to 
have been related to a service-connected disability or that 
the veteran be a participant in a rehabilitation program 
under 38 U.S.C.A. ch. 31.  See 38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2007).  The evidence does not 
show, and the veteran does not contend, that either of these 
conditions applies.  The Board, therefore, will consider the 
veteran's claim pursuant to 38 U.S.C.A. § 1725 only.  

The criteria set forth in 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-VA facility for those 
veterans who are active VA health-care participants (enrolled 
in the annual patient enrollment system and recipients of VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1002 (2007). 

"Emergency treatment" under the statute is defined as 
medical care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such nature 
that a prudent lay person reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health, and only until such time as the veteran can 
be transferred safely to a VA or other Federal facility (the 
medical emergency lasts only until the veteran becomes 
stabilized).  38 U.S.C.A. § 1725(f)(1) (West 2002); 38 C.F.R. 
§ 17.1002 (2007).

An example of when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable is when a veteran is brought to a 
hospital in an ambulance and the ambulance personnel 
determines that the nearest available appropriate level of 
care is at a non-VA medical center.  See 38 C.F.R. § 
17.1002(c) (2007).  

In order to obtain reimbursement for non-VA emergency 
services furnished to a veteran for non-service-connected 
conditions, all of the criteria in § 1725 and its 
implementing regulations must be satisfied.  See C.F.R. §§ 
17.100-17.1008 (2007).  

Where there is an approximate balance of positive and 
negative evidence in regard to a material issue, VA must give 
the benefit of the doubt to the veteran.  38 U.S.C.A. § 
5107(b) (West 2002). 

 Analysis

Medical records from Legacy Good Samaritan Hospital showed 
the veteran was transferred to that facility from Adventist 
Hospital on January 26, 2005 after suffering an acute 
myocardial infarction on that date.  The veteran was 
discharged from Legacy Good Samaritan Hospital on February 2, 
2005.  During his admission, he incurred charges totaling 
$57,568.55.  The veteran is seeking payment or reimbursement 
for these expenses.

The Portland VAMC cited two reasons for denying the veteran's 
claim.  First, in a letter to the veteran dated in March 
2005, the VAMC explained that a prudent layperson would not 
have reasonably viewed the veteran's visit [to the Legacy 
Good Samaritan Hospital] as an emergency or thought that a 
delay in seeking immediate attention would have been 
hazardous to life or health.  Then, in a statement of the 
case (SOC) dated in March 2006, the VAMC explained that the 
veteran's condition had stabilized on January 26, 2005, 
thereby permitting him to be transferred from one facility to 
another.  The VAMC explained that because of this,  he no 
longer met the requirements of 38 C.F.R. § 1002(d) (2007) at 
that time.  Thus, the VAMC explained, it was no liable for 
charges incurred after that date.  

The Board first considers whether the treatment the veteran 
received at Legacy Good Samaritan Hospital was for a medical 
emergency of such nature that a prudent lay person would 
reasonably expect that delay in seeking immediate medical 
attention would be hazardous to life or health.  38 U.S.C.A. 
§ 1725(f)(1) (West 2002).  

In support of his claim, the veteran and his representative 
offered several written statements and testimony before the 
undersigned.  At his travel board hearing, he testified that 
around 8:00 a.m. on January 26, 2005, he began having 
difficulty breathing.  He then called a friend and told her 
to dial 911.  The veteran described how he walked out of his 
house and propped himself up through the window of his van 
until the rescue vehicles arrived.  The veteran claimed that 
he told the paramedics to take him to the VA hospital.  That 
was the last thing he remembered until he woke up at Good 
Samaritan Hospital after having quadruple bypass surgery.  

The veteran offered a similar recollection in his notice of 
disagreement, dated in February 2006.  In that document, the 
veteran recalled that on the day of his heart attack he tried 
to go to the VA hospital, but was unable to drive and started 
to "pass out."  The veteran stated he called a friend 
instead.  

According to records from Legacy Good Samaritan Hospital, 
when the veteran was transferred from Adventist Hospital, he 
was intubated and sedated.  According to a history and 
physical report, dated January 26, 2005, the veteran had been 
diverted from the VAMC to Adventist.  In the history and 
physical report, Dr. J.O. explained that this information had 
been obtained from the veteran's records from Adventist 
Hospital.  Dr. J.O. also explained that upon the veteran's 
admission to Legacy Good Samaritan Hospital, he discussed the 
"high risk nature" of the veteran's disease with his 
sisters.  Dr. J.O. also explained that after brief 
observation, it was apparent that the veteran was requiring 
increasing doses of pressors and that the veteran would need 
"immediate surgery."  The veteran subsequently underwent 
coronary artery bypass on January 27, 2005.  In an operative 
report, Dr. J.O. described the veteran's condition upon his 
arrival in the Legacy Good Samaritan Hospital emergency room 
as "quite unstable."  In a multidisciplinary progress 
record, dated January 26, 2005, Dr. J.O. stated, regarding 
the veteran's condition, that it was a "very high risk 
situation [and] he may not survive."  Hospital records 
showed that after his bypass surgery, the veteran was 
transferred to the intensive care unit where he remained for 
several days.  

Based on the veteran's testimony and the hospital records 
prepared upon his admission, the Board finds that the 
veteran's condition was such that a reasonable person would 
expect that delay in seeking immediate medical attention 
would be hazardous to life or health.  Having difficulty 
breathing and being unable to stand without holding onto 
other objects are signs that a reasonable person might 
believe are indicative of a serious condition requiring 
immediate medical attention.  The medical records from the 
date of this event confirmed that the veteran was in fact in 
a situation requiring immediate medical care.

Having found that the veteran had suffered a serious medical 
emergency, the Board next considers whether a VA facility was 
feasibly available.  The veteran claims that he was unable to 
be taken to the Portland VAMC because they were on "divert" 
status the day of his emergency.  There is little evidence in 
the file pertaining to whether emergency care was available 
at the Portland VAMC that would corroborate the veteran's 
claim that the VAMC was on divert status on the day of his 
heart attack.  There are no records of the treatment provided 
in the ambulance, either during his trip to Adventist 
Hospital or during his transfer to Legacy Good Samaritan 
Hospital.  There are also no records of treatment provided at 
Adventist Hospital, where the veteran first received 
treatment.  These records would assist the Board in 
determining whether the ambulance had in fact been diverted 
from the VAMC, which would tend to show that treatment at a 
VAMC was not feasibly available.  

Despite the absence of this potentially relevant evidence, 
there is enough evidence to find that a VA facility was not 
feasibly available.  The veteran testified at his hearing 
that he told the paramedics to take him to the VAMC.  This 
was consistent with various written statements he submitted 
throughout the course of this appeal and the Board deems 
these statements and testimony to be credible.  Given that 
the veteran instructed the ambulance personnel to take him to 
the VAMC, yet they still took him to Adventist, suggests one 
of two scenarios.  First, the ambulance personnel may have 
felt the best care for the veteran at that time was at a non-
VA facility.  Second, the VAMC may have in fact been on 
divert status.  Either scenario is squarely within the 
purview of 38 C.F.R. § 17.1003(c).  Moreover, the records 
from Legacy Good Samaritan Hospital reflect that the veteran 
had been diverted from VAMC to Adventist Hospital (see e.g. 
history and physical report, dated January 26, 2005).  
Presumably, Legacy Good Samaritan Hospital received this 
information from either the staff at Adventist Hospital or 
the ambulance personnel, who would be reliable sources of 
this information.  

The Board also finds that the evidence fails to show the VAMC 
became feasibly available at any time on January 26, 2005.  
The Board finds little significance to the fact that he was 
transferred from Adventist Hospital to Legacy Good Samaritan 
Hospital on the day he suffered such a severe heart attack.  
As noted above, the veteran was experiencing a major medical 
emergency and a VA facility was not available in the morning 
when the ambulance presumably picked him up.  The veteran was 
transferred to Legacy Good Samaritan Hospital on the same 
day, at 11:22 p.m.  Despite that more than twelve hours had 
passed since the initial ambulance response and the veteran's 
admission to Legacy Good Samaritan Hospital, the evidence 
does not show that a VA facility became feasibly available.  
It is clear that at least one of the veteran's healthcare 
providers on that day, presumably one or more of the treating 
physicians at Adventist Hospital, felt the most appropriate 
course of treatment at that time was for the veteran to be 
transferred to Legacy Good Samaritan Hospital.  This too is a 
situation contemplated by 38 C.F.R. § 17.1002(c).  The Board 
also notes that the VAMC has not cited the "feasibly 
available" requirement as a reason for denying the claim.  
The Board concludes that a VA facility was not feasibly 
available at any time on January 26, 2005, when the veteran 
received emergency medical care.

Having found that the veteran had suffered a serious medical 
emergency and that a VA facility was not feasibly available 
at any time prior to his admission to Good Legacy Good 
Samaritan Hospital, the Board next considers whether, at any 
point during the course of his treatment, he had been 
stabilized to a point permitting him to be safely transferred 
to a VA facility.  

The Board finds the evidence clearly shows he was not 
stabilized at any time on January 26, 2005 or the day after.  
The Board finds significant that upon his arrival to Legacy 
Good Samaritan Hospital, he was intubated and sedated.  Dr. 
J.O. even noted in the history and physical report that he 
was unable to obtain any history from the veteran because of 
this.  The Board also finds significant that Dr. J.O. 
described the veteran's condition as "unstable" upon his 
admission and that he would need "immediate" surgery.  
Although the Board does not have the records from Adventist 
Hospital, it is clear from the Legacy Good Samaritan Hospital 
records that the veteran was transferred because he needed 
emergent care that apparently was not available at Adventist 
Hospital.  The evidence simply does not support finding that 
the veteran had become "stabilized" within the meaning of 
38 C.F.R. § 17.1002(d) upon receiving treatment from 
Adventist Hospital.  

The medical records also support finding that the veteran had 
remained unstable for several days after his admission on 
January 26, 2006.  Legacy Good Samaritan Hospital records 
showed that the veteran underwent a quadruple bypass on 
January 27, 2005.  Following this procedure, the veteran was 
admitted into the intensive care unit (ICU) for several days.  
It is not clear from the hospital records on what day the 
veteran was transferred from the ICU, but the veteran 
recalled he was in the ICU for two or three days.  The 
veteran's emergency quadruple bypass surgery and subsequent 
treatment in the ICU are evidence that he remained unable to 
be transferred to a VA facility for up to three days after 
his surgery.  What is less clear is whether he remained 
unable to be transferred all the way through February 2, 
2005.  

At his hearing, the veteran testified that he could not have 
been transferred to the VAMC because they were on "permanent 
divert" for patients arriving by ambulance.  The veteran 
described a previous incident where he needed emergent care 
for his heart condition.  He stated that he called a friend 
rather than an ambulance to take him to the VAMC because he 
knew that the VAMC would divert the ambulance to another 
hospital.  The veteran's representative also asserted that it 
was common practice for the Portland VAMC to divert patients 
arriving by ambulance.  The representative also asserted that 
had the veteran been stabilized for transport, Legacy Good 
Samaritan Hospital would have made every effort to transfer 
him to the VAMC, given that Legacy Good Samaritan Hospital 
knew the veteran was a veteran potentially eligible for VA 
treatment.

While the record does not support the veteran and his 
representative's assertion that VAMC Portland was on 
permanent "divert" status, the Board nonetheless finds 
payment or reimbursement should be granted for the entire 
length of treatment.  The healthcare providers at Legacy Good 
Samaritan Hospital knew the veteran had been diverted from 
VAMC, thus, they had reason to suspect he was eligible for 
VAMC healthcare.  However, the records do not show they 
attempted to arrange care with the VA system until February 
1, 2005.  The Board agrees with the veteran's representative 
that had the veteran been stabilized at an earlier time 
during his admission, Legacy Good Samaritan Hospital would 
have made efforts to transfer him to the VAMC sooner.  

The Board also considers significant that the care was for a 
medical emergency so serious that his treating physician 
acknowledged the veteran may not survive.  Given the 
seriousness of this condition, the Board defers to the 
judgment of the providers at Legacy Good Samaritan Hospital 
to provide continuous care for several days before attempting 
to discharge or transfer him.  The Board is also mindful that 
it must resolve all doubts in the veteran's favor.  For these 
reasons, the Board finds that the requirements for 
reimbursement for the expenses incurred on January 26, 2005 
to February 2, 2005 at Legacy Good Samaritan Hospital have 
been met.  38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Entitlement to payment or reimbursement under § 1725 for the 
expenses associated with the treatment received at a private 
medical facility on January 26, 2005 to February 2, 2005, is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


